Citation Nr: 0948092	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  05-19 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's claim for service connection for 
PTSD.

In a February 2008 decision, the Board reopened and denied 
the Veteran's claim.  The Veteran appealed the decision 
denying the claim to the United States Court of Appeals for 
Veterans Claims.  Pursuant to a Joint Motion for Remand, in a 
January 2009 Order, the Court vacated the Board's decision 
denying service connection and remanded claim to the Board 
for readjudication, in accordance with the Joint Motion.  
Thereafter, in November 2009, the Veteran's representative 
submitted additional clinical and lay evidence, accompanied 
by a waiver of RO jurisdiction. 


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during active 
service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  However, PTSD is not 
classified as a psychosis, and service connection for PTSD 
may not be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  According to the 
DSM-IV criteria, the traumatic event, or stressor, must 
involve experiencing, witnessing, or being confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others.  In addition, the response must involve intense 
feelings of fear, hopelessness, or horror.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009).  

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record.  Owens v. Brown, 7 Vet. App. 429 (1995); 
Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 
Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 
(1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Veteran, in written statements and testimony before the 
Board, contends that he developed PTSD as a result of 
"combat stressors" he encountered while serving in support 
of Operation Frequent Wind, the emergency evacuation of 
Saigon and surrounding regions of South Vietnam which took 
place during the final days of the Vietnam War in April 1975.

Alternatively, the Veteran asserts that his psychiatric 
problems are attributable to an in-service personal assault 
by his senior drill instructor.  The Board acknowledges the 
special provisions which are applicable to cases involving 
personal assault.  38 C.F.R. § 3.304(f)(4) (2009).  
Additionally, the Board recognizes that in its Joint Motion 
for Remand, the parties agreed that the prior Board decision 
failed to consider whether adequate notice and development 
was provided under VA regulations for service connection for 
PTSD based on personal assault.  Nevertheless, the Board 
finds that consideration of the special provisions governing 
personal assault is unnecessary here and that any lack of 
notice and development is not prejudicial to the Veteran 
because the Board has decided to grant the claim for service 
connection for PTSD based upon a different in-service 
stressor.

The Veteran's service personnel records reflect that he 
served in the Marines as a field radio operator and was 
stationed in the waters offshore from Vietnam.  Those records 
also show that he served in Operation Frequent Wind and 
received the National Defense Service Medal and the Armed 
Forces Expeditionary Medal.  Although the Veteran's awards 
are consistent with service during the Vietnam War, they are 
not indicative of his having engaged in combat with the 
enemy.  

The Board is cognizant of the Veteran's contention that his 
participation in Operation Frequent Wind constituted engaging 
in combat with the enemy.  Specifically, he testified at his 
September 2007 Board hearing that he was part of the 4th 
Marine Division and was assigned to a private merchant ship, 
the SS Green Port, which was contracted to the United States 
military to assist in the evacuation of Saigon.  
Additionally, the Veteran reported that helicopters carrying 
evacuees would land on the vessel, and that his job was to 
strip the helicopters of machine guns and then push the 
aircraft overboard.  Although the Veteran acknowledged that 
he remained aboard ship and never actually set foot in 
Vietnam, he estimated that he was situated no more than five 
miles offshore and could see fire fights that occurred at 
night on shore.

Determinations as to whether a Veteran "engaged in combat 
with the enemy" are made pursuant to a binding opinion by 
VA's Office of General Counsel.  That opinion holds that the 
phrase "engaged in combat with the enemy," for purposes of 
38 U.S.C.A. § 1154(b), means that the Veteran must have taken 
part in a fight or encounter with a military foe, hostile 
unit, or instrumentality.  It defined "combat" for 38 
U.S.C.A. § 1154(b) purposes, as "a fight, encounter, or 
contest between individuals or groups," and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(October 18, 1999); 65 Fed. Reg. 6257(2000).  

It also determined that Veterans who served in a combat area, 
or combat zone, while having service "in a theater of combat 
operations," do not meet the higher standard of actual 
participation in events constituting an actual fight, or 
encounter with a military foe, hostile unit, or 
instrumentality.  The opinion also states that a combat 
determination is made after a review of all the evidence of 
record, including the Veteran's particular awards, 
decorations, and military citations.  Finally, the opinion 
held that negative evidence is also to be considered, and the 
absence of any ordinary indicators of combat in the Veteran's 
service records may support a reasonable inference that the 
Veteran did not engage in combat with the enemy.  VAOPGCPREC 
12-99 (October 18, 1999); 65 Fed. Reg. 6257 (2000).  

Although the Board finds that the Veteran has presented 
credible testimony that he served "in a theater of combat 
operations," in which he helped evacuate refugees and 
observed fire fights from an offshore vessel, there is 
nothing in his statements or elsewhere in the record to 
indicate that he was "engaged in combat with the enemy."  
The competent evidence of record does not establish that he 
personally participated in any actual "fight or encounter" 
between "individuals or groups."  Thus, the Veteran's 
contentions do not meet the definition set forth in 
VAOPGCPREC 12-99 for a combat determination under 38 U.S.C.A. 
§ 1154(b).  

In light of the Board's finding that the Veteran did not 
engage in combat with the enemy during service, his alleged 
stressors must be corroborated by supporting evidence.  
Service medical records are negative for evidence of any 
chronic psychiatric disability during service.  His 
psychiatric evaluation at separation from service was normal.  

Post-service treatment records show that in 1978, the Veteran 
was first hospitalized for psychiatric problems, which he 
attributed to both his Vietnam experiences and his marital 
discord.  He was subsequently diagnosed with depressive 
neurosis and drug dependence.  The record thereafter shows 
that he has continued to receive periodic treatment for 
psychiatric problems, including depression, flashbacks, 
nightmares, social avoidance, and episodes of violence.  His 
PTSD was first diagnosed on VA examination in June 1991.  At 
that time, the Veteran reported in-service PTSD stressors 
involving frequent ambushes and incoming mortar rounds.  
Other reported stressors included seeing dead enemy troops on 
wires, and the combat-related deaths of several of his fellow 
comrades.  Based upon his statements and the clinical 
examination, the VA examiner diagnosed the Veteran with PTSD 
in accordance with DSM-IV.  

Having determined that the Veteran has a valid PTSD 
diagnosis, the remaining question before the Board is whether 
the Veteran's PTSD diagnosis is based upon one or more 
verified stressors.

Following the issuance of the Joint Motion for Remand and 
Court Order, the Veteran submitted a set of declassified 
United States military reports which summarized the events 
that transpired aboard the SS Green Port and other merchant 
vessels commandeered to serve in support of the Noncombatant 
Emergency Evacuation (NEMVAC) mission underway in March and 
April 1975.  Specifically, those declassified reports 
indicated that the Veteran's ship and other commandeered 
vessels participated in the evacuation of between 22,000 and 
25,000 refugees from South Vietnam to reception centers in 
Guam and the Philippines.  The NEMVAC mission reached peak 
intensity during Operation Frequent Wind, which took place on 
the last two days of April 1975, immediately before North 
Vietnamese forces seized control of Saigon.  During those two 
days, as documented in the reports, helicopters carrying 
scores of refugees landed on the commandeered vessels, 
including the SS Green Port where the Veteran was stationed, 
only to be pushed overboard once the refugees had 
disembarked.  Adding to the chaotic scene were attempts by 
"refugees almost in panic state trying to get on board," 
including "women with small babies in their arms" and small 
children.  Additionally, the reports noted intermittent 
violent skirmishes between refugees, some of whom were armed, 
and Marines, such as the Veteran, who were in charge of 
maintaining order throughout the operation.  Severe 
overcrowding, combined with waning food supplies and 
deteriorating sanitation, further contributed to the 
atmosphere of desperation.  According to the reports, by the 
end of Operation Frequent Wind two United States military 
personnel were reported killed in action, two more were lost 
in aircraft crashes, and three aircraft were destroyed.  

To further bolster his claim for service connection for PTSD, 
the Veteran submitted an October 2009 report from a private 
psychiatrist who reviewed the medical records and other 
pertinent evidence in the claims folder, including the 
declassified military reports.  Based upon that review, the 
private psychiatrist opined that the Veteran's involvement in 
Operation Frequent Wind placed him "in an extremely 
dangerous situation that certainly would be considered an 
appropriate stressor for the development of PTSD."  The 
psychiatrist stated that it was "very clear from the 
[declassified military reports] that the Veteran was in a 
combat-related situation, despite the fact that he was not 
specifically on the ground in Vietnam," inasmuch as he "was 
dealing with soldiers, refugees, and the potential for a high 
degree of lethality, volatility, and death."  Additionally, 
the psychiatrist noted that "there is no question from a 
review of the [Board hearing] transcript, [the declassified 
military reports], and discussion with the Veteran himself 
that the stressors he experienced could have easily triggered 
PTSD, and would be considered significant, severe, and 
profound."

Based upon a comprehensive review of the record, particularly 
the declassified military reports detailing the involvement 
of the Veteran's ship in Operation Frequent Wind and the 
positive nexus opinion issued by the private psychiatrist, 
the Board finds that the Veteran has presented evidence 
corroborating the occurrence of an in-service traumatic 
event.  The Veteran's service personnel records expressly 
indicated that he served in Operation Frequent Wind and his 
ship, the SS Green Port, was among those specifically 
mentioned in the declassified reports' account of that 
particular operation.  Moreover, the Board finds that 
traumatic event, as described in the declassified reports, 
qualifies as a valid stressor for DSM-IV purposes because it 
was of sufficient severity to inspire intense fear, 
helplessness or horror in the Veteran and because the private 
physician found that the event was sufficient to constitute a 
stressor pursuant to DSM-IV.  Moreover, the Veteran's private 
psychiatrist has based his diagnosis of PTSD on the Veteran's 
corroborated in-service stressor.  Accordingly, the Board 
finds that it is at least as likely as not that the Veteran's 
PTSD is due to a verified stressor event during his period of 
active service.

Accordingly, the Board finds that service connection for PTSD 
is warranted.  All reasonable doubt has been resolved in 
favor of the Veteran in making this decision.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


